Fourth Court of Appeals
                                San Antonio, Texas
                                     January 29, 2019

                                   No. 04-18-00500-CV

                                    Matthew HOKE,
                                       Appellant

                                            v.

                                      Abbie HOKE,
                                        Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-17328
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER

        The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to February 28, 2019. Further requests for extensions of time in which to
file appellant’s brief will be disfavored.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court